Citation Nr: 0721645	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from May 1979 to January 1990 
and additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

A videoconference hearing was scheduled for May 2007.  In 
April 2007, the veteran indicated that he would be unable to 
attend the hearing and requested that the hearing be 
cancelled.  

The issue of entitlement to service connection for a left 
ankle condition is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is shown to at least as likely as not be related to 
active service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R.
§ 3.303 (2006). 








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).

It appears in this case that the medical opinions and 
clinical records on file are sufficient to resolve the claim 
for service connection in the veteran's favor.  Thus, the 
Board finds that any errors on the part of VA in fulfilling 
its duties under the VCAA with respect to this claim are 
rendered moot.

II.  Analysis of Claim

The veteran contends that he developed tinnitus as a result 
of noise exposure in his service occupation as a helicopter 
pilot.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from May 1979 to January 
1990.  A report of the September 1979 entrance examination is 
negative for any findings or complaints of tinnitus.  There 
were no complaints or findings of tinnitus during service.  
However, an October 1978 flight physical indicates findings 
of a mild left ear audio deficit.  

Several post-service annual physical reports, including 
reports of March 1993 and February 1996 examinations, contain 
diagnoses of high frequency hearing loss.  

Post-service complaints of tinnitus are first demonstrated in 
a report of a February 2003 flight physical which reflects 
that the veteran complained of tinnitus of six to seven years 
in duration.

A VA medical opinion was obtained in January 2004.  A VA 
physician reviewed the claims file and opined that the 
veteran's bilateral tinnitus is "at least as likely as not" 
related to his military experience as a helicopter pilot.  
The VA examiner reasoned that recent audiograms showed 
changes which could not be explained in terms of the normal 
progression of aging.  The examiner stated that the 
progression of hearing loss indicates exposure to acoustic 
trauma which may precipitate tinnitus.

In the January 2004 report, the VA physician appeared to have 
compared the results of the audiogram conducted at the 
veteran's entrance into service with current tests.  No 
reference was made to the results of an audiogram conducted 
at separation.  For this reason, the RO arranged for the 
veteran to undergo another VA audiological examination in 
December 2004.  

In the report of the December 2004 examination, the VA 
examiner interviewed the veteran and noted his report of a 
history of tinnitus.  The examiner noted a positive history 
of noise history including helicopter noise and as a right-
handed shooter, with consistent use of ear protection.  The 
VA audiologist diagnosed bilateral tinnitus, greater in the 
left ear than the right.  The examiner opined that tinnitus 
is not related to the veteran's service.  The examiner 
reasoned that tinnitus was not shown in the veteran's claims 
file.

Also in evidence is an opinion from a Navy flight surgeon, 
dated in August 2005.  In an August 2005 statement, Commander 
T.P., a physician assistant and Navy flight surgeon, states 
that the veteran's tinnitus is related to flying helicopters 
during service.  Commander T.P. explains that audiograms have 
shown changes since 1997 in the left ear at higher 
frequencies.   

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In this case, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the question of whether the veteran's tinnitus is 
the result of acoustic trauma in service.  As noted above, 
the December 2004 VA examiner found such a relationship to be 
unlikely.  However, the January 2004 VA physician asserted 
that the tinnitus is likely related to service.  Although the 
RO is correct that the January 2004 VA examiner did not note 
the results of the veteran's exit examination, there is 
nothing in his rationale to suggest that those results would 
have changed his ultimate opinion.  In fact, it is entirely 
possible that the physician reviewed those results, but did 
not specifically note them because he did not find them as 
pertinent as those that were discussed.  Furthermore, his 
conclusion is consistent with Commander T.P., who also 
concluded that the veteran's tinnitus was related to noise 
exposure in service.  Thus, resolving doubt in favor of the 
veteran, the Board finds that the veteran's tinnitus was 
incurred in service.

In summary, the Board finds that service connection for 
tinnitus is warranted.  Thus, the benefit sought on appeal is 
granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development is necessary with respect to the 
veteran's claim for service connection for a left ankle 
condition.

The terms "active military, naval, or air service" include 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction or cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2006). 

The veteran's periods of ACDUTRA have not been identified.  
On remand, the veteran's reserve service pay records should 
be obtained from Defense Accounting and Finance Service 
(DFAS) so that the veteran's periods of ACDUTRA may be 
determined.   

The veteran contends that he sustained ankle injuries during 
periods of ACDUTRA in 1997 and in 1999.   While the reserve 
service medical records do not show treatment or complaints 
of a left ankle injury in 1997, records do show that the 
veteran was treated for ankle sprain in October 1999.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  The 
Court has held that VA has a duty to provide the veteran with 
a thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

The veteran had VA examinations of the left ankle in April 
2002 and in February 2004.  The April 2002 VA examination 
report reflects a diagnosis of chronic tendonitis versus 
tenosynovitis of the left ankle.  The February 2004 
examination report reflects a diagnosis of  the history of 
sprain injury of the left foot.  It is does not appear that 
the veteran's reserve service medical records were reviewed 
in conjunction with these examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
reserve military pay records for all 
reserve service between 1997 through 1999 
from Defense Accounting and Finance 
Service (DFAS).  The veteran should be 
informed of the status of any requests, 
including whether such records are 
determined to be unavailable.

2. Schedule the veteran for a VA 
examination of the left ankle.  The VA 
examiner is asked to review the claims 
file, and the examiner should indicate in 
the examination report that such a review 
was conducted.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify any disorder of the left 
ankle;

b) opine whether any such disorder is at 
least as likely as not (50 percent or 
greater likelihood) related to a period of 
ACDUTRA, including the veteran's reported 
ankle injuries in 1997 and 1999;

c) if any such disorder preexisted such a 
period, opine whether it increased in 
disability therein; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion provided.   

3.  After the development requested above 
has been completed to the extent possible, 
AMC should readjudicate the service 
connection claim on appeal.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


